DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 09/22/2021 has been entered.

Response to Amendment
Received 08/13/2021 and 09/22/2021

	Claim(s) 1 and 3-20 are pending.
	Claim(s) 1, 3, and 13-15 have been amended.
Claim(s) 2 has been cancelled.



Response to Arguments
Received 08/13/2021 and 09/22/2021


Regarding independent claim 1:

Applicant’s arguments (Remarks; Page 13: ¶ 2 to Page 14: ¶ 1), filed 08/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, the combination fails to teach image signals so as to cancel a change in a color tone caused by the combination of the first specific component image signal and the second specific component image signal, as claimed within the proposed amendment; and generate a color image signal on basis of the adjusted specific component combination image signal and the first and second non-specific component image signals, wherein, before the specific component image signal is adjusted, the first color component affects a tone of the color image signal more than 




Allowable Subject Matter

Claims 1 and 3-20 are allowed. 

	The following is a statement of reasons for the indication of allowable subject matter:  
The following is an Examiner’s statement of reasons for allowance: 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

wherein the image processing device includes circuitry configured to acquire a first specific component image signal with a first exposure for a first color component, a second specific component image signal with a second exposure different from the first exposure for the first color component, a first non-specific component image signal for a second color component, different from the first color component, and a second non-specific component image signal for a third color component, different from the first and 

Wherein:

Claim 1, Claim 13, Claim 14, and Claim 15 are similar however are not identical, although the subject matter of claim 13 is addressed below in view of the prior art, the same is similarly apply to the subject matter of Claim 1, Claim 14, and Claim 15.

Jo (US PGPUB No. 20130051700 A1) teaches image processing wherein one or more color image signals are acquired with long and short exposure times, such that 
Kaku et al. (US PGPUB No. 20140012113 A1) teaches medical image processing device. However, Kaku et al. fails to disclose to: acquire a first specific component image signal with a first exposure for a first color component, a second specific component image signal with a second exposure different from the first exposure for the first color component, a first non-specific component image signal for a second color component, different from the first color component, and a second non-specific component image signal for a third color component, different from the first and second color components, wherein a total number of exposures for the first color component is greater than that for the second color component and that for the third color component, each exposure of the first color component being different from other exposures of the first color component, generate a specific component combination image signal by combining the first specific component image signal and the second 
Shintani (US PGPUB No. 20110279716 A1) teaches a total number of exposures for a color component is greater than that for another color component and that for the still another color component. However, Shintani fails to disclose to: generate a specific component combination image signal by combining the first specific component image signal and the second specific component image signal by using a weight based on an intensity of the first color component, adjust the specific component combination image signal or the first and second non-specific component image signals so as to cancel a change in a color tone caused by the combination of the first specific component image signal and the second specific component image signal, and generate a color image signal on a basis of the adjusted specific component combination image signal and the first and second non-specific component image signals, wherein, before the specific component image signal is adjusted, the first color component affects a tone of the color image signal more than the second and third color components.
Furuta (US PGPUB No. 20140232901 A1) teaches a color component affects a tone of the color image signal more than two or more other color components. However, Furuta fails to disclose to: generate a specific component combination image signal by combining the first specific component image signal and the second specific component image signal by using a weight based on an intensity of the first color component, adjust the specific component combination image signal or the first and second non-specific component image signals so as to cancel a change in a color tone caused by the combination of the first specific component image signal and the second specific component image signal, and generate a color image signal on a basis of the adjusted specific component combination image signal and the first and second non-specific component image signals, wherein, before the specific component image signal is adjusted, the first color component affects a tone of the color image signal more than the second and third color components.
Eschbach et al. (US Patent No. 5802214 B2) teaches color shifting in relation with color tone. However, Eschbach et al. fails to disclose to: generate a specific component combination image signal by combining the first specific component image signal and the second specific component image signal by using a weight based on an intensity of the first color component, adjust the specific component combination image signal or the first and second non-specific component image signals so as to cancel a change in a color tone caused by the combination of the first specific component image signal and the second specific component image signal, and generate a color image signal on a basis of the adjusted specific component combination image signal and the first and second non-specific component image signals, wherein, before the specific 
Iwasaki et al. (US Patent No. 5687407) teaches color signal adjustments in relation with an exposure calculation for controlling brightness in relation with sensitivity distribution. Wherein, green and blue color elements (and red) are filtered into one range of color gamut, such that the colors are modified and filtered. Wherein, all colors are filter and recalculated. However, Iwasaki et al. fails to disclose to: acquire a first specific component image signal with a first exposure for a first color component, a second specific component image signal with a second exposure different from the first exposure for the first color component, a first non-specific component image signal for a second color component, different from the first color component, and a second non-specific component image signal for a third color component, different from the first and second color components, wherein a total number of exposures for the first color component is greater than that for the second color component and that for the third color component, each exposure of the first color component being different from other exposures of the first color component, generate a specific component combination image signal by combining the first specific component image signal and the second specific component image signal by using a weight based on an intensity of the first color component, adjust the specific component combination image signal or the first and second non-specific component image signals so as to cancel a change in a color tone caused by the combination of the first specific component image signal and the second specific component image signal, and generate a color image signal on a basis of the adjusted specific component combination image signal and the first and second 
As a result of the limitations of independent claims 1 and 13-15 as well as dependent claims 3-12 and 16-20 are also considered as being distinguished from the closest known prior art alone or reasonable combination.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616